Citation Nr: 0809129	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to service connection for chronic bilateral 
lower extremity cold weather injury residuals.  

3.  Entitlement to service connection for a chronic right 
foot bone spur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1947 to 
September 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for chronic bone cancer, chronic prostate 
cancer, chronic post-traumatic stress disorder (PTSD), 
chronic bilateral lower extremity cold weather injury 
residuals, and a chronic right foot bone spur.  In October 
2006, the veteran withdrew his substantive appeal from the 
denial of service connection for both chronic bone cancer and 
chronic prostate cancer.  In October 2006, the veteran was 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  At the hearing, the veteran 
submitted a Motion to Advance on the Docket.  In October 
2006, the Board granted the veteran's motion.  In October 
2006, the Board dismissed the veteran's claims of entitlement 
to service connection for both chronic bone cancer and 
chronic prostate cancer and remanded the issues of the 
veteran's entitlement to service connection for chronic PTSD, 
chronic bilateral lower extremity cold weather injury 
residuals, and a chronic right foot bone spur to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its October 2006 Remand instructions, the Board directed 
the RO to:  

4.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the [United States Army and 
Joint Services Records Research Center 
(JSRRC)] and ask them to attempt to 
verify each claimed stressor.  The JSRRC 
should also attempt to verify that the 
veteran's unit received enemy fire.  The 
veteran must be informed of the results 
of the search.  (emphasis added).

In the December 2007 supplemental statement of the case 
(SSOC) issued to the veteran, the RO indicated that the 
veteran had not provided "specific information" as to his 
claimed combat-related stressors.  The RO stated that, 
"without specific information, no further attempts were made 
to verify your claimed combat stressors."  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity or entities and request 
that the veteran's service personnel file 
(201 or equivalent) be forwarded for 
incorporation into the record.

3.  Then submit the veteran's written 
statements as to his alleged 
combat-related stressors to the JSRRC for 
verification of the claimed stressors.  
The JSRRC should also verify whether the 
veteran's unit received enemy fire.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his claimed chronic acquired 
psychiatric disability, lower extremity 
cold weather injury residuals, and right 
foot bone spur.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of chronic PTSD is advanced, 
the psychiatric examiner should identify 
the specific stressors supporting such a 
diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic PTSD had 
its onset during active service; is 
etiologically related to the 
veteran's verified combat 
experiences during the Korean War or 
to a verified stressor; or otherwise 
originated during or is causally 
related to active service.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic cold 
weather injury residuals and right 
foot bone spur had their onset 
during active service; are 
etiologically related to the 
veteran's verified combat 
experiences during the Korean War; 
or otherwise originated during or 
are causally related to active 
service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

5.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic PTSD, chronic bilateral lower 
extremity cold injury residuals, and a 
chronic right foot bone spur.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

